PRYOR, J. (dissenting).
The action purports to be for the recovery of money paid upon a rescinded contract. The evidence for plaintiffs authorizes these inferences of fact: That the parties entered into an executory agreement, whereby the defendant engaged to furnish plaintiffs a printers’ outfit, complete and satisfactory; that on concluding the bargain the plaintiffs paid down $53; that thereafter the plaintiffs examined the outfit proposed to be supplied by defendant, and found it unsatisfactory; that thereupon plaintiffs revoked the contract, and demanded the return of the cash payment. So far the case for the plaintiffs is clear enough, but I find in the record a fact which is fatal to their contention. By the testimony of Isaac Rouse himself it appears that when, on inspection of the outfit proposed to be furnished by the defendant, he declared his dissatisfaction with it, the defendant offered to make it satisfactory. The offer was rejected, and plaintiffs proceeded to provide themselves elsewhere. Upon what principle may plaintiffs affect to rescind a contract which the defendant offered faithfully to perform? I know of none. After repudiation of the contract by the plaintiffs, the defendant was under no obligation to tender delivery. The plaintiffs were too impatient to escape from their bargain to await a default by the defendant. But until such default they could not rescind, and until a rescission of the contract they cannot recover the money paid. The judgment should be reversed.